1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL CARLOS GARCIA, et al.,                       Case No. 1:18-cv-01369-JLT (PC)
12                       Plaintiff,                     ORDER SEVERING PLAINTIFFS’
                                                        CLAIMS AND DIRECTING CLERK’S
13           v.                                         OFFICE TO OPEN NEW ACTIONS FOR
                                                        PLAINTIFFS FROEMEL AND DAVIS
14    CALIFORNIA STATE SUPERIOR
      COURTS, et al.,                                   (Doc. 1)
15
                         Defendants.
16

17
            Paul Carlos Garcia, Rocky Devon Froemel, and Terrence Davis filed this civil rights
18
     action pursuant to 42 U.S.C. ' 1983. (Doc. 1.) After reviewing the complaint, the Court has
19
     determined that each plaintiff should proceed separately on his own claims.
20
            Rule 21 of the Federal Rules of Civil Procedure provides that “[p]arties may be dropped
21
     or added by order of the court on motion of any party or of its own initiative at any stage of the
22
     action and on such terms as are just,” and “[a]ny claim against a party may be severed and
23
     proceeded with separately.” Courts have broad discretion regarding severance. See Coleman v.
24
     Quaker Oats Co., 232 F.3d 1271, 1297 (9th Cir. 2000); Maddox v. County of Sacramento, No.
25
     2:06-cv-0072-GEB-EFB, 2006 WL 3201078, *2 (E.D.Cal. Nov. 6, 2006).
26
            Plaintiffs are currently detained at the California Correctional Institution in Tehachapi,
27
     California. In the Court’s experience, an action brought by multiple incarcerated plaintiffs
28
                                                       1
1    proceeding pro se presents procedural problems that cause delay and confusion. The need for all

2    plaintiffs to agree on all filings and for all filings to contain the original signatures of all plaintiffs

3    will likewise lead to delay and confusion. Therefore, Plaintiffs’ claims shall be severed, Plaintiff

4    Garcia shall proceed as the sole plaintiff in this action and new actions shall be opened for

5    Plaintiffs Froemel and Davis. Gaffney v. Riverboat Serv. of Indiana, 451 F.3d 424, 441 (7th Cir.

6    2006). Each plaintiff shall be solely responsible for prosecuting his own action.

7            Accordingly, based on the foregoing, the Court ORDERS:

8            1.      Plaintiff Garcia shall proceed as the sole plaintiff in this action (case number 1:18-

9                    cv-01369-JLT (PC));

10           2.      The claims of Plaintiffs Froemel and Davis are severed from the claims of Plaintiff

11                   Garcia; and

12           3.      The Clerk of the Court is directed to:

13                   a.      Open new, separate civil actions for Plaintiffs Froemel and Davis;

14                   b.      File and docket a copy of this order in the new actions opened for Plaintiffs

15                           Froemel and Davis;

16                   c.      Place a copy of the Complaint filed in this action, on October 4, 2018, in

17                           the new actions opened for Plaintiffs Froemel and Davis;

18                   d.      Send Plaintiffs Froemel and Davis each an endorsed copy of the

19                           Complaint, filed October 8, 2018, bearing the case number assigned to his

20                           own individual action; and

21                   e.      Change the name of this action to “Garcia v. California State Superior

22                           Courts, et al.”

23
     IT IS SO ORDERED.
24

25       Dated:     October 10, 2018                               /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                           2
